not under a sentence of death or imprisonment as required by NRS 34.724.
                 See Coleman v. State, 130 Nev. „ 321 P.3d 863, 867 (2014).
                 Therefore, because Romero did not meet the imprisonment requirement of
                 NRS 34.724, he was not eligible for post-conviction habeas relief. See id.
                 For this reason, we affirm the decision of the district court to deny the
                 petition. 2 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                    Pickering


                                                      CL..U.-             —[ J.
                                                    Parraguirre


                                                                                    J.
                                                    Saitta


                 cc:   Hon. Valerie Adair, District Judge
                       Turco & Draskovich
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk



                       2 Although   the district court incorrectly addressed the procedural
                 bars and merits of the claims, we nevertheless affirm because the district
                 court reached the correct result in denying the petition. See Wyatt v.
                 State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) (holding that a correct
                 result will not be reversed simply because it is based on the wrong reason).



SUPREME COURT
        OF
     NEVADA
                                                      2
03) 1947A    e